F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit

                                                                                APR 1 1997
                       UNITED STATES COURT OF APPEALS

                                        TENTH CIRCUIT                       PATRICK FISHER
                                                                                     Clerk


 UNITED STATES OF AMERICA,

                Plaintiff - Appellee,                         No. 96-7015
           v.                                              (E.D. Oklahoma)
 EDWARD DEAN DUNCAN aka Dean                            (D.C. No. CR-94-20-S)
 Duncan,

                Defendant - Appellant.


                               ORDER AND JUDGMENT*


Before PORFILIO, HOLLOWAY, and ANDERSON, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.

       Edward Dean Duncan pleaded guilty to one count of manufacturing marijuana in

violation of 21 U.S.C. § 841(a)(1), and one count of possession with the intent to


       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
distribute marijuana in violation of 21 U.S.C. § 841(a)(1). The district court sentenced

Duncan to two concurrent terms of sixty months’ imprisonment followed by two

concurrent terms of five years’ supervised release, and a $100.00 special assessment.

Duncan appeals that sentence, alleging that the district court miscalculated the quantity of

drugs for which he should be held accountable under the Sentencing Guidelines. We

affirm.



                                               I.

          Prior to his incarceration, Duncan resided in Choctaw County, Oklahoma.

Between 1992 and 1994, law enforcement officers searched Duncan’s home and property

on six different occasions, each time discovering and seizing evidence that Duncan was

manufacturing and distributing illegal drugs. As a result of the searches, the officers

seized a total of 477.84 grams of methamphetamine, 9.36 kilograms of marijuana,

$827,000 in United States currency, assorted firearms, and miscellaneous drug

paraphernalia.

          The issue in this appeal is whether the seized drugs and currency were properly

quantified for purposes of determining Duncan’s sentence. Under the Guidelines, the

offense level for a drug-related crime is determined largely by the quantity of drugs

involved. See U.S.S.G. §2D1.1. When more than one type of drug is involved, all drug

types are converted to a single drug type using the Guidelines’ Drug Equivalency Tables.


                                              -2-
Id., comment. (n. 10). Furthermore, if the amount of drugs seized does not adequately

reflect the scale of the offense, the Guidelines direct the district court to approximate the

total amount of drugs actually involved by considering such factors as the price generally

obtained for the controlled substance, the defendant’s financial or other records, and the

size or capability of any drug laboratory involved. Id., comment. (n. 12). Thus, if seized

currency is attributed to drug sales, the currency may be converted to its drug equivalent

and aggregated with the amount of drugs actually seized. The total drug weight is then

used to fix the base offense level.

       In this case, a United States probation officer prepared a presentence report

attempting the necessary conversions and calculations. First, the officer determined that

any methamphetamine attributable to Duncan’s conduct would be converted to its

marijuana equivalent. Using the Guidelines’ Drug Equivalency Tables, the officer

converted the 477.84 grams of seized methamphetamine to 477.84 kilograms of

marijuana. He added this 477.84 kilograms to the 9.36 kilograms of seized marijuana for

a total of 487.2 kilograms of seized marijuana.

       Next, the officer determined that the entire $827,000 currency was attributable to

Duncan’s drug trade. Reasoning that Duncan’s trade involved both methamphetamine

and marijuana, the officer divided the $827,000 equally between methamphetamine and

marijuana. The officer then used the average retail prices of marijuana ($3,500 per

kilogram) and methamphetamine ($25,000 per kilogram) to convert the cash to its drug


                                             -3-
equivalents. Thus, $413,000 converted to 118 kilograms of marijuana, and the other

$413,000 converted to 16.52 kilograms of methamphetamine. The officer converted this

16.52 kilograms of methamphetamine to 16,520 kilograms of marijuana and added it to

the 118 kilograms of marijuana for an aggregate of 16,638 kilograms of marijuana

converted from cash. Finally, this 16,638 kilograms was added to the 487.2 kilograms of

seized marijuana for a final drug weight of 17,125.2 kilograms of marijuana. The

probation officer determined that Duncan should receive a base offense level of 36

because his offense involved from 10,000 to 30,000 kilograms of marijuana. See

U.S.S.G. §2D1.1(c)(2).

       Duncan objected only to one aspect of the presentence report. Although he agreed

that the $827,000 should be converted to its drug equivalent, he argued that the cash

should not be divided equally between marijuana and methamphetamine because there

was no factual basis for an equal split. Instead, Duncan proposed that the money be split

between the two drugs according to a ratio derived from the relative weights of the

marijuana and methamphetamine actually seized. Since the seized marijuana weighed

twenty times more than the seized methamphetamine, Duncan suggested that $785,000 be

attributed to marijuana and only $42,000 be attributed to methamphetamine. After all

necessary conversions were made, Duncan’s proposed formula resulted in a total drug

quantity of 2,391.48 kilograms of marijuana, and a base offense level of 32.




                                            -4-
       In response to Duncan’s objection, the probation officer prepared an addendum to

the presentence report. The officer agreed that his original equal split of the cash was

flawed. The officer concluded, however, that Duncan’s proposed method also was

flawed because it relied on the weights of the two seized drugs without taking any

account of how much cash the respective weights represent. Thus, the officer proposed a

third approach that relied on the relative weights of the seized drugs, but also accounted

for the street value those weights represented.

       Under the addendum’s methodology, the weight of each drug seized was

multiplied by the average retail cost of the substance. The resulting sums of cash were

then used as a ratio for dividing the $827,000. In other words, the officer determined that

the seized marijuana had a cash value of $32,760, and the seized methamphetamine had a

cash value of $11,946. Thus, marijuana represented 73.28% of the total value of seized

drugs, and methamphetamine represented the remaining 26.72%. These percentages were

then used to divide the $827,000, with $606, 025 (73.28%) being attributed to marijuana

and $220,974 (26.72%) attributed to methamphetamine. When all necessary conversions

were completed, this third methodology resulted in a total drug quantity of 9,499.35, and

a base offense level of 34, two offense levels lower than the one contained in the original

presentence report.

       The district court rejected Duncan’s proposed formula, and adopted the

methodology contained in the addendum. Thus, the district court used a base offense


                                            -5-
level of 34 and, with adjustments, determined a total offense level of 33, two levels

higher than that which would result if Duncan’s proposed methodology were adopted.



                                             II.

       On appeal, Duncan’s only argument relates to the district court’s initial division of

the $827,000 between methamphetamine and marijuana. Duncan renews his contention

that the money should be split purely on the basis of the relative weights of the marijuana

and methamphetamine actually seized. The government counters that the district court’s

method is not only acceptable, but is actually more accurate than Duncan’s because it

takes account of the relative cash values of the two seized drugs.

       We review the district court’s factual finding concerning the quantity of drugs for

which a defendant may be held accountable under a clearly erroneous standard. United

States v. Rios, 22 F.3d 1024, 1028 (10th Cir. 1994). We will not disturb this finding

unless it has no support in the record or, after reviewing all the evidence, we are left with

the firm conviction that a mistake has been made. Id.

       When calculating the quantity of drugs involved in a particular operation,

estimation is not only permissible, but often necessary. U.S.S.G. §2D1.1, comment. (n.

12) (“Where there is no drug seizure or the amount seized does not reflect the scale of the

offense, the court shall approximate the quantity of the controlled substance.” (emphasis

added)); United States v. Richards, 27 F.3d 465, 469 (10th Cir. 1994); United States v.


                                             -6-
Paulino, 996 F.2d 1541, 1545 (3d Cir. 1993) (recognizing that a “degree of estimation” is

often necessary because the “covert nature of the drug trade precludes seizure and precise

measurement of the drugs that flow through a drug distribution conspiracy”). Estimation,

however, cannot amount to mere guesswork, but must have “some basis of support in the

facts of the particular case.” Richards, 27 F.3d at 469 (quoting United States v. Garcia,

994 F.2d 1499, 1508 (10th Cir. 1993)).

       Here, both sides agree that the $827,000 should be split between marijuana and

methamphetamine. Both sides also agree that the relative weights of the seized drugs

provide some factual basis for calculating the proper split. At bottom, Duncan’s only

objection is not that the district court’s estimate is implausible, but that it is no more

plausible than Duncan’s own estimate. Duncan contends that when a district court

chooses between two or more plausible estimates of drug quantity, the court must select

the estimate most favorable to the defendant.

       It is true that when choosing among “a number of plausible estimates of drug

quantity, none of which is more likely than not the correct quantity, a court must err on

the side of caution.” Id. (quoting United States v. Walton, 908 F.2d 1289, 1302 (6th Cir.

1990)). This case, however, does not involve equally plausible estimates; the district

court’s estimate is much more likely correct than Duncan’s. Accepting the parties’ shared

premise--i.e., that the relative weights of the seized drugs provide a basis for making the

split--the district court’s estimate is superior because it accounts for the very basic fact


                                              -7-
that a low weight of methamphetamine has a higher cash value than a much greater

weight of marijuana.

       Furthermore, Duncan’s arguments on appeal do not even actually address the

estimate made by the district court. Duncan attacks the probation officer’s first proposed

methodology, the equal split of the $827,000 between marijuana and methamphetamine.

Duncan asserts that his own method is superior to an equal split. This argument is

inapposite. The district court did not accept the probation officer’s “equal split”

methodology, but rather adopted the formula and estimate contained in the addendum to

the presentence report. Appellant’s App. at 48. As stated, the addendum’s estimate has a

basis in the facts of this case and is more likely correct than Duncan’s. In adopting this

estimate, the district court did not clearly err.

       AFFIRMED.

                                                     ENTERED FOR THE COURT


                                                     Stephen H. Anderson
                                                     Circuit Judge




                                               -8-